904 F.2d 44
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Barbara MORRIS, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 90-3118.
United States Court of Appeals, Federal Circuit.
April 4, 1990.

ON MOTION
Before ARCHER, Circuit Judge, and BALDWIN and BENNETT, Senior Circuit Judges.
ORDER
ARCHER, Circuit Judge.


1
The United States Postal Service moves to dismiss Barbara Morris' petition for review for lack of jurisdiction.  Barbara Morris has not filed a response.


2
Morris petitioned this court for review of an arbitrator's decision, In the Matter of Arbitration Between the United States Postal Service and the American Postal Workers Union, AFL-CIO.  Recently, in Burke v. United States Postal Service, 888 F.2d 833 (Fed.Cir.1989), we determined that we lack jurisdiction over a petition from an arbitrator's award issued pursuant to a Postal Service collective bargaining agreement.   Burke, 888 F.2d at 834 (Postal Service is not an "executive agency" for purposes of 5 U.S.C. Sec. 7121 and, further the Postal Reorganization Act does not make Sec. 7121 applicable to Postal Service employees).


3
Accordingly, because we lack jurisdiction,

IT IS ORDERED THAT:

4
The Postal Service's motion to dismiss is granted.